Appeal from a judgment (denominated order/judgment) of the Supreme Court, Jefferson County (Joseph D. McGuire, J.), entered August 29, 2005 in a proceeding pursuant to CPLR article 78. The judgment, among other things, annulled the determination of respondent Board of Education of Watertown City School District diminishing the contributions of respondent Watertown City School District for health care premiums on behalf of petitioner and as representative of a class of all others similarly situated.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously reversed on the law without costs, the motion for summary judgment and class certification is denied, the cross motion is granted in its entirety and the petition is dismissed.
Same memorandum as in Matter of Jones v Board of Educ. of Watertown City School Dist. (30 AD3d 961 [2006]). Present— Hurlbutt, J.E, Scudder, Kehoe, Gorski and Hayes, JJ.